DETAILED ACTION
In application filed on 05/29/2019, Claims 1-3 are pending. Claims 1-3 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to system, classified in CPC G01N 2021/513.
II. Claims 4-13, drawn to device, classified in CPC B01L 2300/0861.
III. Claims 14-18, drawn to method, classified in CPC G01N 21/253.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed in claim 4 does not require the particulars of the subcombination as claimed because the device does not require particulars such as “ a single wall of the container, forming an obtuse angle with the adjacent walls respectively” as claimed in claim 1.  The subcombination has separate utility with another device that does not include “a measurement carrier” and a moving component for moving the measurement carrier…” as claimed in claim 4. 


Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 14, can be practiced by another and materially different apparatus, other than the apparatus as claimed in claim 1; For example, an apparatus which does not necessarily include: “a single wall of the container, forming an obtuse angle with the adjacent walls respectively”

Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § the process as claimed in claim 14, can be practiced by another and materially different apparatus, other than the apparatus as claimed in claim 4; For example, an apparatus which does not necessarily include: “ a moving component for moving the measurement carrier in a combined movement composed of an X-coordinate direction and a Y-coordinate direction”.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Groups I, II and II are drawn to different fields of search and CPC classifications.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with the Attorney on 01/13/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3. Affirmation of this election must be made by applicant in replying to this Office action. Claims 4-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over by Howell [US20140005078A1], in view of Kensy et al. [US20100248995A1]
Regarding claim 1, Howell teaches system for detecting at least one variable of a liquid sample, the system comprising:
a container formed by a bottom [Fig. 9, ref. 2, 3], a plurality of walls [Fig.9, ref. 3] and an opening opposite the bottom (the container is open at the top area). The limitation “wherein the container receives the liquid sample to perform a biological or chemical process in the container” is interpreted as a method of intended use and it is not clear how the receiving of the liquid sample to perform a biological or chemical process in the container limits the container. However, it is given patentable weight to Please see MPEP 2114(II) for further details); 
a single wall of the container (Fig. 9, ref. 3);
a reflection element that is formed on a wall (the walls of the reaction vessel is structurally capable of reflecting light [Para 0045]);
a measuring unit (Fig. 9, ref.10) having a radiation source (Fig.9 ref.32, 33; Para 0102) and a sensor (Fig 9. ref. 7) is assigned to the bottom (Fig 9. ref. 6) of the container (fig.9, ref. 3), in such a way a beam emerging from the radiation source (32, 33) is directed to the reflection element and from there through the wall to the liquid sample in the container. (This limitation is interpreted as a method intended use to extent of bringing excitation light from the radiation sources to the reaction vessels [Para 102]); Please see MPEP 2114(II) for further details;  
wherein the bottom is transparent (Para 0012; capillary tubes (40) containers are transparent). The limitation for a wavelength range of a radiation emerging from the liquid sample, and 
the sensor (Fig 9. ref. 7) of the measuring unit (Fig. 9, ref. 10) receives radiation from the sample (this limitation is interpreted as a method of intended use and given patentable weight to the extent effecting the small apertures on the optical fibers to guide light emanating from the reaction vessel to the detector. [Para 90, 91]). Please see MPEP 2114(II) for further details. 
Howell does not teach the container forming an obtuse angle with the adjacent wall respectively. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howell to incorporate a single wall of the container, forming an obtuse angle with the adjacent wall respectively as taught by Kensy, motivated by the need for the mitigation of the disruption in rotation liquid motion in the container during the application of an orbital shaking motion [Kensy, Para 0049]. Doing so allows for the mitigation or elimination of problems with measurement value acquisition during the shaking process [Kensy, Para 0015]. 

Regarding 3, wherein at least a portion of the wall assigned to the reflective element is transparent for a wavelength range of the beam from the radiation source, and wherein at least a portion of the bottom assigned to the sensor is transparent for a wavelength range of the radiation from the sample. Howell, in view of Kensy, teaches Claim 3. 
Howell teaches wherein at least a portion of the wall assigned to the reflective element (fig.9, ref. 3) is transparent (Para 0012; capillary tubes (40) –are transparent). The limitation “for a wavelength range of the beam from the radiation source” is interpreted as a method of intended and given patentable weight to the extent of effecting the reaction vessel to receive excitation light from the excitation sources (Fig 9. 32, 33). Please see MPEP 2114(II) for further details.  
Please see MPEP 2114(II) for further details.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Howell [US20140005078A1], in view of Kensy et al. [US20100248995A1], in further view of Ho [US 20180071731A1]. 
Regarding 2, wherein the container is made of a plastic by means of an injection molding process; and the reflection element is an integral part of the container. 
Howell, in view of Kensy teaches the reflection element is an integral part of the container. The walls of the reaction vessel is structurally capable of reflecting light [Howell, Para 0045]. 
Howell in view of Kensy does not teach the container is made of a plastic by means of an injection molding process. 
Ho teaches a microplate (22) made from any suitable material (e.g., plastic) [Para 0032].  It is well known to one of ordinary skill in the art that plastic can be transparent.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howell, in view of Kensy to use a container made of plastic material due to its transparent properties that is 
Regarding the limitation “by means of an injection molding process” is directed to a product by process limitation. It is not clear how it limits the structure of the container made with plastic. It appears that the structure of the container made with plastic is similar to that the structure of the microplate taught by Ho and thus given the appropriate patentable weight. Please see MPEP 2113 for further details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karpf et al. [US005217875A]: teaches a method for detecting biological activities in a specimen, for instance a blood sample, employing a scalable container with a culture medium, into which the sample is introduced, wherein metabolic processes are enhanced in the presence of microorganisms in the sample, thereby causing changes to take place in the concentrations of the substances subject to such processes.
Ingber et al. [US20120105837A1]: teaches a system for conducting the identification and quantification of micro-organisms, e.g., bacteria in biological samples. 
Rao [US006673532B2]: teaches a inventive bioprocessing system (and technique) relies on non-invasive optical chemical sensing technology wherein an optical excitation source excites an optical chemical sensor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797